 Case: 4:19-cv-00300-JMB Doc. #: 35 Filed: 05/06/19 Page: 1 of 2 PageID #: 1077



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN DOE,

        Plaintiff,

v.                                                       Case No.: 4:19-cv-00300-JMB

WASHINGTON UNIVERSITY

        Defendant.


     MOTION OF DEFENDANT WASHINGTON UNIVERSITY FOR LEAVE TO FILE
         ITS REPLY IN SUPPORT OF MOTION TO DISMISS UNDER SEAL

        Pursuant to Local Rule 13.05, Defendant Washington University (the “University”) seeks

leave to file the attached Reply in Support of Motion to Dismiss for failure to state a claim upon

which relief may be granted under seal. In support of its request, the University states as

follows:

        1.      By Order of this Court, Plaintiff’s Complaint and the attached exhibits as well as

the University’s Memorandum in Support of Motion to Dismiss have been previously filed under

seal.

        2.      To maintain consistency with the Court’s Orders currently in place, good cause

exists for the University’s Reply in Support of its Motion to Dismiss to also be filed under seal.

        3.      The University further requests that Plaintiff’s Memorandum in Response to the

University’s Motion to Dismiss (Doc. #32) be placed under seal pending the Court’s ruling on

Plaintiff’s Motion to Unseal Certain Documents. A hearing on that motion is currently

scheduled for May 14, 2019.
 Case: 4:19-cv-00300-JMB Doc. #: 35 Filed: 05/06/19 Page: 2 of 2 PageID #: 1078



       WHEREFORE, defendant Washington University respectfully requests that the Court

grant leave to file the attached Reply in Support of Motion to Dismiss under seal, and that it seal

Plaintiff’s Memorandum in Response to Motion to Dismiss pending further Order of this Court.



                                              HAAR & WOODS, LLP


                                              /s/ Robert T. Haar
                                              Robert T. Haar, #30044MO
                                              Lisa A. Pake, #39397MO
                                              Matthew A. Martin, #64000MO
                                              1010 Market Street, Suite 1620
                                              St. Louis, MO 63101
                                              (314) 241-2224
                                              (314) 241-2227 (facsimile)
                                              roberthaar@haar-woods.com
                                              lpake@haar-woods.com
                                              mmartin@haar-woods.com
                                              Attorneys for Defendant Washington University




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of May, 2019, the foregoing was served by electronic
mail and filed electronically to be served by operation of the CM/ECF system upon all counsel of
record.




                                              ____/s/ Robert T. Haar______________




                                                 2
